Herlihy, J. P.
Appeal by the State from a judgment and award of the Court of Claims in *736claim No. 39573 of $55,200 and in claim No. 39572 of $35,700 in favor of claimants for direct and consequential damages resulting from a highway appropriation by the State. With respect to claim No. 39573, the entire parcel was taken and the award was based on $200 per front foot for a front footage of 276 feet, amounting to $55,200. The State argues that there was no basis for such an award, but the front-foot value adopted by the trial court is within the range of the claimants’ proof and accordingly should be affirmed. With respect to claim No. 39572, we find that the award is within the range of the values testified to by the claimants’ appraiser as -to before and after values. That the testimony of the claimants’ appraiser is at one point apparently contradictory, as contended here by the appellant, does not prevent the court from considering the valuation of the appraiser in arriving at a decision and award since the figures accepted are supported by the record. Judgments affirmed, with costs. Reynolds, Taylor, Aulisi and Staley, Jr., JJ., concur.